Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 1 of 24 PageID 2345




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 JENNIFER MORA, ETC.                      Case No. 8:18-cv-00335

                       Plaintiffs         Judge James S. Moody, Jr.

       v.

 VISIONWORKS OF AMERICA, INC.

                       Defendants


  PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANT’S MOTION TO EXCLUDE
                     THE TESTIMONY OF DR. JOHN BURKE
 ______________________________________________________________________________
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 2 of 24 PageID 2346




                                                     TABLE OF CONTENTS
 TABLE OF AUTHORITIES ....................................................................................................... 3
 INTRODUCTION......................................................................................................................... 4
 BACKGROUND ........................................................................................................................... 6
    Dr. Burke’s Qualifications, Report, and Testimony.................................................................... 6
 LEGAL STANDARD ................................................................................................................... 8
 ARGUMENT ................................................................................................................................. 9
    I. DR. BURKE AND HIS TEAM DEVOTED SUBSTANTIAL TIME TO THE
    DEVELOPMENT OF HIS OPINIONS AND HIS REPORT REFLECTS HIS OPINIONS. .... 9
    II.  DR. BURKE IS QUALIFIED TO OFFER AN OPINION ON THE “REGULAR”
    PRICE OF VISIONWORKS’ EYEGLASSES. ........................................................................ 13
    III.      DR. BURKE’S OPINIONS ARE RELIABLE AND ADMISSIBLE UNDER RULE
    702.      ………………………………………………………………………………………….18
       A.     Dr. Burke’s Opinions Are Grounded in Economics and Consistent with the FTC
       Definition. .............................................................................................................................. 18
       B.        Visionworks’ Arguments About Testing and Peer Reviews Are Red Herrings......... 20
       C.        Dr. Burke’s Methods of Calculating Damages Are Sound and Reliable. .................. 20
    IV.       DR. BURKE’S OPINIONS WOULD ASSIST THE TRIER OF FACT....................... 21
 CONCLUSION ........................................................................................................................... 22
 PROOF OF SERVICE ............................................................................................................... 24




                                                                         2
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 3 of 24 PageID 2347




                                                  TABLE OF AUTHORITIES
 Cases
 16 C.F.R. 251.1(b)(2) ........................................................................................................ 13, 16, 17
 Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993) ........................................................ 11
 James T. Scatuorchio Racing Stable v. Walmac Stud Mgmt., LLC, 2014 WL 1744848 (E.D. Ky.
   April 30, 2014) .......................................................................................................................... 11
 Numatics, Inc. v. Balluff, Inc., 66 F. Supp.3d 934 (E.D. Mich. 2014) .......................................... 11
 Shelley v. White, 2010 U.S. Dist. LEXIS 46782, *2-3 (M.D. Ala. May 12, 2010) ...................... 11
 United States v. Kalymon, 541 F.3d 624, 637 (6th Cir. 2008) ....................................................... 11
 Statutes
 Florida Deceptive and Unfair Trade Practice Act, Fla. Stat. Chapter 501, Part II ......................... 6
 Rules
 Federal Rule of Evidence 702 ......................................................................................... 5, 8, 11, 13
 Regulations
 16 C.F.R. 251.1(h) .......................................................................................................................... 6
 50 F.T.C. 225 .................................................................................................................................. 6
 FTC Rule 16 C.F.R. §251.1 ............................................................................................................ 6




                                                                         3
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 4 of 24 PageID 2348




                                         INTRODUCTION

         On May 1, 2019, following a hearing on Plaintiff Jennifer Mora’s (“Plaintiff’s”) Motion

 for Class Certification, the Court deferred ruling on certification until after Plaintiff and defendant

 Visionworks of America, Inc. (“Visionworks”) complete discovery and move for summary

 judgment. (Dkt. 53, p. 1.) The Court expressed its concern “with what evidence exists to determine

 the true price of Visionworks eyeglasses and whether damages can be ascertained on a class wide

 basis.” Id.

         Plaintiff thereafter retained as an expert John F. Burke, Jr., Ph.D. (“Dr. Burke”), an

 economist with over 40 years of experience. In his revised report, Dr. Burke concludes that: (1)

 Visionworks did not openly and actively sell a complete pair of eyeglasses at the list prices it

 charged under its Buy One, Get One Free (“BOGO-Free”) offers; (2) the majority of Visionworks’

 non-insurance single-pair transactions were at 40% off the list price and that 40% off price was

 the “regular” price of the list price; (3) damages can be presented on a class-wide basis by

 multiplying the total amounts paid by class members by 40% and deducting any separate

 discounts; and (4) through the electronic data Visionworks produced, which is coded by unique

 transaction numbers, each class member can be readily identified. (Dkt. 60-3.) After deposing Dr.

 Burke, Visionworks moved to exclude his testimony.

         The Court should reject Visionworks’ effort to exclude Dr. Burke. Contrary to

 Visionworks’ assertions, Dr. Burke, who is eminently qualified, was substantially involved in the

 preparation of his report, devoting 30-40 hours to the case, engaging his own team for additional

 assistance, reviewing sales data and promotional calendars, and confirming Plaintiff’s theories of

 liability and damages. While it argues that Dr. Burke’s opinions are not based in economics, Dr.

 Burke testified that his opinions were based on his expertise in economics. Moreover,



                                                   4
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 5 of 24 PageID 2349




 Visionworks’ own expert concedes that, as an economist, he can comment on matters that are not

 “terms of art in economics” if provided a legal standard and, in this case, he opines that

 Visionworks’ “regular” price is its list price.

        While conceding that Visionworks sometimes offered glasses at other prices and discounts,

 Dr. Burke concludes that Visionworks’ most common price for a single pair of eyeglasses and its

 “regular” price under the applicable definition was 40% off the BOGO-free list price. That

 conclusion is amply supported by the electronic sales data, promotional calendars, the Federal

 Trade Commission’s definition of a “regular” price, and the testimony of Visionworks’ 30(b)(6)

 witness. Visionworks’ suggestion that, at deposition, Dr. Burke had difficulty explaining certain

 data points is a red herring. The data is the data and Dr. Burke’s theories of liability and damage

 calculations was and can be applied to that data, even if it is sorted by others. Visionworks’ own

 expert concedes that the data can readily be searched to provide key information and, to the extent

 any final distinctions are needed, such as between purchaser and patient, that can be done through

 claims administration.

        While it argues that Dr. Burke should not be permitted to testify that the “regular” price is

 40% off, Visionworks’ own economist, Dr. Timothy Snail, opines that the “regular” price is the

 list price. The Court should allow the jury to hear the experts’ competing opinions and reach a

 conclusion. As Dr. Burke’s testimony complies with Evidence Rule 702, is amply supported by

 the evidence, and would assist the trier of fact, the Court should deny Visionworks’ motion to

 exclude Dr. Burke’s testimony.




                                                   5
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 6 of 24 PageID 2350




                                         BACKGROUND

 Plaintiff’s Theory of Liability and Damages

        In her Class Action Complaint, Plaintiff Jennifer Mora alleges that defendant Visionworks’

 continuous use of “Buy One, Get One Free” (BOGO-Free) offers for eyeglasses violates the

 Florida Deceptive and Unfair Trade Practice Act, Fla. Stat. Chapter 501, Part II (the “Act”). The

 Act provides that, in determining whether a practice is “unfair and deceptive…due consideration

 and great weight shall be given to the interpretation of the Federal Trade Commission” (“FTC”).

 The FTC, in turn, prohibits a retailer from using the word “free’ in its offers for more than six

 months during any 12-month period (see 16 C.F.R. 251.1(h)) and has ruled that a retailer’s

 increasing of the ordinary and usual price of the article of merchandise required to be purchased

 to obtain the “free” article is unfair and deceptive (see 50 F.T.C. 225). FTC Rule 16 C.F.R. §251.1

 provides that the word “free” indicates that the consumer is paying nothing for that article and no

 more than the “regular price” for the other – the “regular price” being the price at which the seller

 has “openly and actively” sold the product for a reasonably substantial period of time, i.e., a 30-

 day period. Plaintiff alleges that: under BOGO-Free, Visionworks charged more than its regular

 price for eyeglasses purchased; the regular price was actually 40% less than the BOGO-Free list

 price; and class members were damaged in the amount of 40% of the list price they paid. 1

 Dr. Burke’s Qualifications, Report, and Testimony

        Dr. John Burke is an eminently-qualified economist. (Dkt. 60-3, Exhibit A.) He received a

 degree in economic from Boston College in 1961 and a Ph.D. in economics from the University

 of Notre Dame. Id. He served as an Associate Professor at Cleveland State University and an



 1
  Plaintiff proposes a class defined as: “All consumers who purchased eyeglasses from
 Visionworks in Florida pursuant to a “Buy One, Get One Free” offer between February 8, 2014
 and February 27, 2016. (Dkt. 26, ¶26.)
                                                  6
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 7 of 24 PageID 2351




 Assistant Professor at Eastern Illinois University and is a member of the American Economic

 Association and American Statistical Association. Id. He has presented numerous papers and

 published multiple articles in the field of economics. Id.

        In his Report, Dr. Burke concludes that “Visionworks list prices are not the regular prices,

 and that the regular prices are, in fact, 40% less than the list prices.” (Dkt. 60-3 at 1.) Citing the

 definitions of “regular” by both Webster’s Dictionary and the FTC, he states that the “regular

 price” is “the price at which a single pair of eyeglasses is openly and actively sold to the public.”

 Id. at 1-2. He states that a price “open” if it is offered to all retail customers indiscriminately and

 that, in determining whether goods are actively sold, the following factors are relevant: for how

 long the price was available; how often the price was available; the number of sales consummated

 at that price; and the amount of revenue generated at that price. Id. at 2. He notes that the 40% off

 discount offer vastly outstripped any other discount in terms of both transactions and frequency (it

 was available every month of the relevant period) and concludes that, given the paucity of non-

 insurance sales at list price, Visionworks did not openly and actively sell eyeglasses at list price.

 Id. With respect to damages, he notes that the sales data produced by Visionworks is coded by a

 unique transaction number and each class member can be readily identified. Id. at 4-5. Damages

 can be calculated, on a class-wide basis, by multiplying the total amounts paid by class members

 by 40% and subtracting any other discounts and, on an individual basis, by multiplying the amount

 the member paid by 40% and deducting any other discounts. Id.

        At his deposition, on cross-examination, Dr. Burke confirmed his opinion that, although

 other discounts were offered for brief periods, the 40% off price was the most common price and

 therefore the “regular” price:

        …[D]uring this relevant time period, 2014 to 2016, here’s what was offered,
        and all that time period the 40 percent was offered, I’d say that was the

                                                   7
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 8 of 24 PageID 2352




         regular price. Some of the time it was 60 percent off direct mail, some the
         time it was 30 percent, but for every month during that time period it was
         offered at 40 percent off, I’d say that’s the regular price.
 (Dkt. 60-1 at 153.)
         On re-direct examination, Dr. Burke again confirmed that key conclusion:
         Q. And your conclusion was that Visionworks’ list prices are not their
         regular prices and that the regular prices are, in fact, 40 percent less than the
         list prices; is that correct?
         A. Yes, and that is because this company said they were offering a 40
         percent discount from the regular price.
         Q. And that central pair of opinions is based on your expertise in economics,
         primarily your training, experience and education?
         A. Yes.
 Id. at 263.
         Dr. Burke’s conclusions, moreover, are consistent with the testimony of Visionworks’

 30(b)(6) witness, Emily White-Keating, who testified that, if a customer comes in under the

 BOGO, but decides not to pay the BOGO price, “They’re going to get moved into an offer that’s

 a single pair offer.” (Dkt. 41-3 at 164; see also id. at 49 (“For the customer who comes in and does

 not want two pairs of glasses, we have a single pair offer.”) And that single pair offer was typically

 40% off list price. (Dkt. 60-3 at 3.)

         At deposition, Dr. Burke confirmed that he defined an “open” price as one “offered to all

 retail customers indiscriminately.” (Dkt. 60-1 at 181.) He also confirmed the four factors he

 considers relevant in determining whether a price is one at which goods were “actively sold.” Id.

 at 182-183.


                                         LEGAL STANDARD

         Federal Rule of Evidence 702 provides that a witness is qualified as an expert under the

 following standard:


                                                    8
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 9 of 24 PageID 2353




        A witness who is qualified as an expert by knowledge, skill, experience, training, or
 education may testify in the form of an opinion or otherwise if:

         (a) the expert’s scientific, technical, or other specialized knowledge will help the trier
             of fact to understand the evidence or determine a fact in issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods;
         (d) the expert has reliably applied the principles and methods to the facts of the case.

                                              ARGUMENT

           The Court should reject Visionworks’ motion to exclude Dr. Burke’s testimony because:

 Dr. Burke is eminently qualified as an economist; he and his team devoted substantial time to

 developing his opinions; his opinions are based on sufficient facts and data and the product of

 reliable principles reliably applied; and his testimony and expertise will aid the trier of fact in

 understanding the evidence and determining the key facts in this case. While challenging the bases

 of Dr. Burke’s opinions, Visionworks has advanced its own expert economist to offer opinions in

 the same area. Rather than exclude one expert, the Court should allow the trier of fact to hear from

 both experts and reach conclusions based on the competing testimony.

    I.        DR. BURKE AND HIS TEAM DEVOTED SUBSTANTIAL TIME TO THE
              DEVELOPMENT OF HIS OPINIONS AND HIS REPORT REFLECTS HIS
              OPINIONS.

           Contrary to Visionworks’ suggestion that he simply signed a report drafted by others, Dr.

 Burke and his team devoted substantial time to this case and the development of his opinions and

 report.

           Q. How many hours have you spent on this matter so far?
           A. Oh, I probably have 30 or 40 hours in. Other members of my company
           probably have an additional 10 to 20.
           Q. What additional members of your company worked on this matter and
           what did they do?
           A. Harvey S. Rosen and Matt Amaroso…I discussed the concepts with
           Harvey Rosen and with Matt, and we went over what our approach to this
                                                     9
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 10 of 24 PageID 2354




          was going to be. We discussed this concept of what is the regular ongoing
          price. We discussed with each other the concept of a BOGO. We discussed
          – although I didn’t report in my written papers, about the concept of price
          discrimination. And Harvey and Matt particularly did a lot of the technical
          work on looking at the data that was provided by Visionworks.
 (Dkt. 60-1 at 11-12.)
          Although he did not sort or format the 5.5 million lines of code produced by Visionworks,

 Dr. Burke reviewed the electronic sales data that was provided. Id. at 12. To determine how often

 various prices were available, he reviewed a schedule of the times and dates of availability of the

 prices. Id. at 13. He reviewed three marketing calendars that showed Visionworks’ advertising

 campaigns for the relevant three years. Id. at 264. In addition, he reviewed: the Amended

 Complaint and Motion for Class Certification; relevant sections of the Code of Federal

 Regulations; the Rule 30(b)(6) depositions of Visionworks’ Emily White-Keating and Jared

 Duley; the report of Visionworks’ expert Dr. Timothy Snail; and Visionworks’ discount utilization

 reports. Id. at 264; see also, Materials Reviewed, attached to Dr. Burke’s Initial Report, Exhibit 1.

          In preparing his opinions, Dr. Burke met multiple times with Plaintiff’s counsel and

 reviewed Visionworks’ electronic data on a computer screen. (Dkt. 60-1 at 265-266.) In those

 meetings, Dr. Burke received information through pivot tables and other counting and summary

 mechanisms within Excel. Id. Dr. Burke based his conclusions on that analysis and subsequent

 sessions with both counsel and his own staff. Id. at 19-20, 266. He provided a first draft report. Id.

 at 23.

          The above demonstrates that Dr. Burke was deeply involved in this case and the preparation

 of his opinions. He reviewed Plaintiff’s allegations, he understood Plaintiff’s theories of liability

 and damages, and he studied the electronic sales data, promotional calendars, and other relevant

 materials in reaching is conclusions. Those conclusions, as expressed in his report and testimony,

 are logical, compelling, and based on Dr. Burke’s expertise and review of the evidence. They

                                                  10
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 11 of 24 PageID 2355




 comply with the requirements of Rule 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

 579 (1993).

        In suggesting that Dr. Burke’s report was “ghost written” for him, Visionworks ignores Dr.

 Burke’s extensive efforts and the fact that his report reflects his opinions. The cases Visionworks

 cites cases do not parallel Dr. Burke’s deep involvement. For example, in Numatics, Inc. v. Balluff,

 Inc., 66 F. Supp.3d 934 (E.D. Mich. 2014), on which Visionworks relies, it was uncontested that

 a proposed expert in a patent infringement case spent only a couple of hours reviewing a 64-page

 report prepared by counsel and the majority of the 25-30 hours the expert spent on the case

 purportedly were travel hours. Similarly, in James T. Scatuorchio Racing Stable v. Walmac Stud

 Mgmt., LLC, 2014 WL 1744848 (E.D. Ky. April 30, 2014), a proposed expert adopted 90% of a

 report prepared by another after a meeting lasting 60 to 90 minutes. These extreme examples are

 nothing like Dr. Burke’s extensive review of sales data and background materials, consultation

 with his internal team, analysis of the issues, adoption of his opinions, and substantial participation

 in the development of those opinions and his report.

        In United States v. Kalymon, 541 F.3d 624, 637 (6th Cir. 2008), the Sixth Circuit stated that

 “there is nothing inherently nefarious” in counsel reducing an expert’s opinions to writing. “A

 party’s attorney can reduce an expert’s oral opinion to writing so long as the report reflects the

 actual views of the expert.” Id. at 638. In Shelley v. White, 2010 U.S. Dist. LEXIS 46782, *2-3

 (M.D. Ala. May 12, 2010), the Court expressly followed that Sixth Circuit decision, agreed that

 “counsel’s assistance in preparing the Rule 26 report does not make the report deficient,” and

 rejected the argument that a proposed expert’s testimony should be excluded because “she did not

 prepare her Rule 26 report.” Here, Dr. Burke expressly testified that his report reflected his views.




                                                   11
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 12 of 24 PageID 2356




 Burke Dep. at 263. Thus, consistent with the reasoning of Kalymon and Shelley, Visionworks’

 argument for exclusion should be rejected.

        In suggesting that he was not substantially involved in the preparation of his report,

 Visionworks argues that Dr. Burke could not explain certain details of the data he reviewed. Yet,

 Dr. Burke conceded that he had less sophistication with spreadsheets than younger colleagues at

 his firm and that, at trial, his colleagues could run the electronic data on which he commented.

        Q. …Is it fair to say that you have less sophistication with these
        spreadsheets than the colleagues in your firm?
        A. Definitely.
        Q. Such that if you were to present either in a hearing or trial, you would
        bring one or more members of your firm in so that they could run the
        electronic data and you would describe it?
        A. Yes, sir.
 (Dkt. 60-1 at 288-289.)
        While Visionworks erroneously suggests that Dr. Burke could not analyze the data because

 he did not prepare it, the use of assistants to review, summarize, and format data is neither unusual

 nor disqualifying. Visionworks own expert, Dr. Timothy Snail, testified that a staff member

 “generally carried out the analyses that I requested” in this case and that “most of them were

 analyses of Visionworks’ sales transactions data and related information.” (Dkt. 63-1 at 6-7.)

        While it suggests that Dr. Burke “could not apply his damages model to … individual

 transactions,” Visionworks abruptly confronted Dr. Burke at deposition with data in a complex

 format and without identification or full context. (Dkt. 60-1 at 251-252.) Dr. Burke later explained

 that when he conducted reviews, using the Excel tools, of the underlying data, he was not looking

 at pages formatted in the same way. Id. at 267. He further noted that computer programs could

 easily be written to pull from the electronic sales data the item gross sales and calculate them for

 each transaction. Id. at 269. In short, Visionworks fails to show that Dr. Burke did not analyze the

                                                  12
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 13 of 24 PageID 2357




 data or that his damages model could not be successfully applied. Ultimately, the data is the data

 and programs can pull the key information from that data.

          Dr. Burke’s fundamental opinions as to the “regular” price of Visionworks’ glasses and the

 means of calculating damages are valid and confirmed by the electronic sales data, promotional

 calendars, and other evidence. Dr. Snail may disagree with Dr. Burke’s conclusions and

 Visionworks may challenge certain details, but Dr. Burke’s opinions are based on his substantial

 involvement in the case, his review of the key data, and his credentials as an economist. They pass

 the tests of Rule 702 and Daubert and, therefore, Visionworks’ motion to exclude his testimony

 should be denied.

    II.      DR. BURKE IS QUALIFIED TO OFFER AN OPINION ON THE
             “REGULAR” PRICE OF VISIONWORKS’ EYEGLASSES.

          Dr. Burke’s opinion regarding the “regular” price of Visionworks’ eyeglasses is

 straightforward and cogent. The FTC defines “regular” to mean the price at which the seller “has

 openly and actively sold the product…for a reasonably substantial period of time, i.e., a 30-day

 period.” 16 C.F.R. 251.1(b)(2). Dr. Burke notes that Visionworks, excluding customers using

 insurance, sold relatively few single pairs of eyeglasses at the BOGO list prices and some of those

 glasses were required by their manufacturers to be sold at list price. (Dkt. 60-3 at 2.) By contrast,

 Visionworks made the 40% off price available every month of the relevant period and the number

 of transactions at that price dwarfs those at any other discount price. Id. at 2-3. Moreover,

 Visionworks’ admitted, through its 30(b)(6) witness, that Visionworks moved customers unwilling

 to pay the BOGO price to a single pair alternative. (Dkt. 41-3 at 49, 164.) With this supporting

 evidence, Dr. Burke concludes that the 40% off price was Visionworks’ “regular” price.

          Dr. Burke testified that his two fundamental opinions – that the list prices are not

 Visionworks’ “regular” prices and that the 40% off price is the “regular” price – are based on his

                                                  13
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 14 of 24 PageID 2358




 expertise in economics, primarily his training, experience and education. (Dkt. 60-1 at 263-264.)

 He further explains that the concept of a “regular” price is such “basic economics” that it would

 not likely appear in a learned journal.

        Q. So Appendix B are items you used in your report?

        A. In one way or another, directly or indirectly. Most of them are very
        indirect because, as I say in my report, this is just basic economics, what is
        the regular ongoing price of something. And, two, with buy one get one
        free, it is free. And, thirdly, I’ve mentioned price discrimination. Those are
        basic economic ideas. I don’t think you could write an article that would be
        accepted in a journal, a learned journal in economics, explaining what those
        things mean because they’re so basic.

 Id. at 51-52.

        While Visionworks argues that Dr. Burke’s opinions have no basis in economics, its own

 expert economist, Dr. Timothy Snail, states in his rebuttal report that Dr. Burke “did not attempt

 to refute my economic analysis that Visionworks’ default price is the list price…” (Dkt. 60-4 at 6

 (emphasis added).) In his referenced initial report, Dr. Snail discusses, in a manner comparable to

 Dr. Burke’s analysis, how list prices are used:

        List prices are often used in retail industries, where a seller may have
        thousands of goods to offer for sale. Retailers offer goods to customers for
        prices at or below their list prices. Thus, the list price is the maximum price
        that any purchaser could pay for a good. Retailers may find it efficient to
        offer temporary discounts for many goods…In the absence of the coupon,
        the consumer pays the list price.

 (Dkt. 61-1 at 14.)

        So, in what he calls an “economic analysis,” Dr. Snail discusses list prices and the habits

 of retailers and concludes that the list price is the default price. But he does not show how his

 experience as an economist led to those conclusions or discuss his methodology or establish that

 his methodology has been tested or peer reviewed. Moreover, Dr. Snail argues that the list price is


                                                   14
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 15 of 24 PageID 2359




 “the most commonly transacted price” and concludes that “[f]rom an economic perspective, to the

 extent Visionworks has a “regular price” it is the list price.” Id. at 6. Yet, when Dr. Burke engages

 in a comparable analysis and reaches a different conclusion, Visionworks complains that his

 opinion has no basis in economics. Visionworks cannot have it both ways; Dr. Burke’s analysis as

 an economist is as valid as Dr. Snail’s. 2

        Dr. Snail further testified that, as an economist, he could offer opinions as to whether

 Visionworks’ prices were “misleading.”

        Q. So are you able to opine in this case whether any of Visionworks’ prices
        were unfair or deceptive?

        A. What I did offer an opinion on, in my initial report and in my rebuttal
        report, I offered – I looked into whether Visionworks’ prices are transparent
        and whether they were misleading. And I concluded that they were – the
        prices were transparent…And I did not see any element of that that was
        misleading…

 (Dkt. 63-1 at 23.)

        Dr. Snail also testified that, even if a term is not a “term of art” in economics, he could, as

 an economist, examine the question if given a standard.

        Q. Is unfair a standard within your expertise as an economist?

        A. It is not a term of art in economics. If I were presented with a legal
        definition, as an economist I could accept that definition or evaluate that
        definition and try to examine it.

 Id. at 24-25.




 2
   The key difference in the experts’ conclusions is that Dr. Snail considers sales at list price to
 buyers using insurance, while Dr. Burke excludes those sales as distorted by the insurance and
 not truly sales at “list price.” This disagreement is yet another reason the divergent opinions of
 the experts should be presented to the trier of fact for consideration and resolution.
                                                  15
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 16 of 24 PageID 2360




        Dr. Snail further indicated that, even where terms are not terms of art in economics, an

 economist can assist the trier of fact in the decision-making process.

        Economists are very skilled at looking at – it’s very commonplace to look
        at how consumers purchase, what information they have, and it’s really up
        to the trier of fact to determine whether pricing is unfair or misleading or
        deceptive. Those are not, strictly speaking, economic concepts. There are
        certainly elements of economics that I think may be informative…

 Id. at 28-29.

        In this case, the FTC provides a standard for determining a “regular” price; it is the price

 at which the seller “has openly and actively sold the product for a reasonably substantial period of

 time, i.e., a 30-day period.” 16 C.F.R. 251.1(b)(2). Dr. Burke, as an economist, commented on that

 standard. According to Dr. Snail, that would seem to be an appropriate and proper role for an

 economist to play.

        Dr. Burke testified that his central opinions are based on his experience in economics,

 including his training, experience, and education. Burke Dep. at 263. He further indicated that the

 concepts are so basic that they would not likely be the subject of scholarly articles. Id. at 51-52.

 Dr. Burke viewed his task in this case as a “simple, straightforward economic assignment.”

        …I thought I had a kind of simple, straightforward economic assignment,
        what is the regular price of this product, and that can kind of be stated in
        one sentence, and was there a discount from the regular price…and what
        information would you need to demonstrate that.

 Dkt 60-1 at 21.

        Dr. Burke has over 40 years of experience as an economist. Id., Exhibit A. He has extensive

 experience in calculating damages, including calculations in mass tort cases and class actions. Id.;

 see also, Dkt. 60-1 at 28-33. He understands the difference between calculating damages for

 multiple individuals injured in an accident and creating a model for calculating damages across a


                                                 16
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 17 of 24 PageID 2361




 class. Id. at 29-30. While Visionworks argues that Dr. Burke has never given an expert opinion on

 the “regular” price of any item, there is no indication that Visionworks’ expert Dr. Snail has

 rendered a prior opinion in this area or that the issue of “regular” price has been the subject of

 other controversies. Thus, Visionworks’ assertion that Dr. Burke is unqualified to render an

 opinion fails.

        In defining the “regular” price, Dr. Burke looked to both Webster’s Dictionary and the FTC

 definition and found them consistent. (Dkt. 60-3 at 2; Dkt. 60-1 at 150-151.) The FTC defines

 “regular” to mean the price at which the seller has “openly and actively sold the product…for a

 reasonably substantial period of time, i.e., a 30-day period.” 16 C.F.R. 251.1(b)(2). While Dr.

 Burke suggested that he might consider 29.5 days to be a “reasonably substantial” period and

 offered alternative, consistent phrasing of the term “regular,” his opinion is drawn from and

 consistent with the FTC definition. His opinion, moreover, is offered to assist the the of fact, who

 will be instructed as to the standard by the Court.

        Finally, Dr. Burke made clear that, in his opinion, the 40% off price was, pursuant to the

 FTC definition, the “regular” price of Visionworks eyeglasses. (Dkt. 60-3 at 1-3; Dkt. 60-3 at 263.)

 The charts on pages 2 and 3 of his report demonstrate that the 40% off offer dwarfed all other

 Visionworks discount offers both in terms of number of transactions and the number of months

 available, which, in this case, was the entire class period. (Dkt. 60-3 at 2-3.) While Visionworks

 argues that Dr. Burke referred to other, far less frequent prices as “regular,” he made clear that

 those other prices were offered only briefly. See, e.g., Dkt. 60-1 at 156-157, 163-164. He also made

 clear that, in terms of numbers of transactions and frequency of availability, the 40% off offer was

 the most common regular price and the price at which Visionworks “openly and actively” sold its




                                                  17
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 18 of 24 PageID 2362




 eyeglasses, which is the test under the FTC definition of “regular.” (Dkt. 60-1 at 156-157; Dkt. 60-

 3 at 1-3.)

     III.      DR. BURKE’S OPINIONS ARE RELIABLE AND ADMISSIBLE UNDER
               RULE 702.

            Dr. Burke’s fundamental opinions are well-founded, reliable, and supported by the

 evidence: that Visionworks continuously ran the BOGO-free promotion; that Visionworks sold

 relatively few glasses at the BOGO list price in the non-insurance market; that Visionworks’

 “regular” price for eyeglasses was 40% off list – the price at which it sold glasses most frequently;

 and that the damages of those who purchased at the inflated BOGO list price can readily be

 calculated. These conclusions are supported by the sales data, promotional calendars, and

 testimony of Ms. White-Keating. Visionworks’ various attacks do not hold up under scrutiny or

 prove those opinions unreliable.

 A.     Dr. Burke’s Opinions Are Grounded in Economics and Consistent with the FTC
 Definition.

            As noted above, Dr. Burke testified that his fundamental opinions are based on his

 experience in economics and that he viewed his assignment in this case as a “simple,

 straightforward economic assignment.” (Dkt. 60-1 at 21, 263.) Visionworks’ expert economist Dr.

 Snail testified that, even where a term is not a term of art in economics, economists may be called

 upon to offer comment and, if given a standard, do so. (Ex. 2 at 24-25, 28-29.) Here, the FTC

 definition of “regular” price provides a standard and Dr. Burke appropriately used his knowledge

 and experience as an economist to comment on that standard and the facts of this case.

            While Visionworks argues that Dr. Burke offered opinions “inconsistent” with the FTC

 guideline and offered alternative words for the term “regular,” there were no fundamental

 inconsistencies. For example, Dr. Burke states that, whereas the FTC defines an “open and active”


                                                  18
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 19 of 24 PageID 2363




 sale as lasting 30 days, he would not quibble if it ran 29.5 days. (Dkt. 60-1 at 152-153.) He

 elaborates on what factors should be considered in determining an “open and active sale”

 (including how often the price was available and the revenue generated) and, while those factors

 are not included in the FTC guideline, they are not inconsistent with it and could legitimately be

 considered by the trier of fact in making a determination. Id. at 182-183. Similarly, Dr. Burke’s

 conclusion that the promise of “free” eyeglasses under BOGO is illusory, while not using specific

 FTC language, flows from his overall analysis of Visionworks’ pricing scheme in this context.

        In the same way, while Dr. Burke elaborated on what he considers he considers a “regular

 price” – using terms such as “the open, available, stated price, known price” (Dkt. 60-1 at 10) and

 “the price at which a single pair of eyeglasses is openly and actively sold to the public” (Id. at 151)

 – his fundamental conclusion is clear and consistent with the FTC guideline. By a wide margin,

 Visionworks most often sold its single pairs of eyeglasses at 40% off list price and that, in Dr.

 Burke’s opinion, is the “regular” price.

        Finally, while Visionworks argues that he termed more than one price “regular,” Dr. Burke

 made clear that, in his opinion, the 40% off list price was the “regular” price under the FTC

 definition. (Dkt. 60-3; Dkt. 60-3 at 163-164.) In a colloquial sense, the price of an item in any

 single transaction might be considered that item’s regular price, but that would not be the price at

 which the item was “openly and actively sold” overall. Dr. Burke made clear that, even if a one-

 time, one transaction price is called the “regular” price for that item, the “regular” price under the

 FTC definition is different and is determined by “open and active” sales.

        Q. …[A]nother pair of eyeglasses, any one at all, if that pair of eyeglasses
        can be sold at the list price and was indeed sold at the list price, that’s a
        regular price for that frame or that pair of eyeglasses, right?
        A. For that single pair of eyeglasses in that instant that’s the regular price.
        Q. Because that’s the price it sold at right?

                                                   19
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 20 of 24 PageID 2364




        A. Yes, the regular price; however, that is not a price that is openly and
        actively sold, it’s a one-time deal, and a one-time deal doesn’t give you
        a regular price.
 (Dkt. 60-1 at 163-164 (emphasis added.))

 B.     Visionworks’ Arguments About Testing and Peer Reviews Are Red Herrings.

        Visionworks’ arguments that Dr. Burke’s methods have not been subject to testing, peer

 review, error rate calculations, and publications are red herrings. Dr. Burke testified that the

 concepts are so basic that they would not likely be the subject of scholarly articles. Id. at 51-52.

 Visionworks’ Dr. Snail offers his opinions in this area without showing that his methods were

 subject to testing, peer review, error rate calculations, etc. Moreover, there has been no indication

 that the issue of “regular” prices has been the subject of other controversies or scholarly analysis.

 This is a situation in which a standard exists for the determination of a “regular” price and

 economists can comment based on their expertise and experience and the available sales data,

 promotional calendars, and sales practices. The lack of scholarly analysis or testing in this

 particularized context is neither surprising nor disqualifying.

 C.     Dr. Burke’s Methods of Calculating Damages Are Sound and Reliable.

        In this case, the data is the data.       Dr. Burke’s method of calculating damages is

 straightforward and sound. The Visionworks’ sales data is coded by a unique transaction number

 for each transaction. (Dkt. 60-3 at 4-5.) On a class-wide basis, damages can be calculated by

 multiplying the total amounts paid by class member by 40% and subtracting any other unrelated

 discounts. Id. On an individual basis, multiply the amount paid by the class member by 40% and

 deduct any unrelated discounts. Id.

        While it argues that Dr. Burke’s method has not been tested, Visionworks does not assert

 that the method would not work or that damages could not be calculated on a class-wide basis.


                                                  20
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 21 of 24 PageID 2365




 (Dkt. 60 at 19-20.) Visionworks suggests that transactions are coded by patient rather than

 purchaser, but a claims administrator could ensure that the proper class member, in such

 circumstances, was identified and compensated. Similarly, Visionworks’ assertion that Dr. Burke,

 at deposition, did not calculate damages from a particular data example, presented without context,

 proves nothing. Dr. Burke explained that the data sample was provided in a format different than

 that he primarily reviewed and further that analysts more experienced in data manipulation could

 assist him. (Dkt. 60-1 at 267, 288-289.) Moreover, Visionworks’ own expert conceded that

 particular data points could readily be gleaned from the sales data.

          Q. Is it the case that the electronic sales data contains the day on which the
          transaction occurred?
          A. Yes, I believe so.
          Q. And is it possible using simple – relatively simple technological tools to
          produce a report that showed every day on which there was a buy one, get
          one free transaction in the class period in the State of Florida?
          A. Technologically, absolutely.
 (Dkt. 63-1 at 196-197.)
          In short, Visionworks’ electronic sales data is searchable and Dr. Burke’s method of

 calculating damages could reliably determine damages on both class-wide and individual bases.

    IV.      DR. BURKE’S OPINIONS WOULD ASSIST THE TRIER OF FACT.

          This is a case in which the FTC definition provides a standard for determining the “regular”

 price of a single pair of Visionworks’ eyeglasses. The parties’ experts disagree on what that regular

 price is. The jury would benefit by hearing their disparate opinions, and the bases for them, and

 then making its determination.

          The fact that Dr. Burke has not previously testified in this narrow and unique area is not

 disqualifying; Dr. Snail does not appear to have testified in this area before nor has it been shown

 to have been the subject of other controversies. Similarly, the fact that the electronic sales data was

                                                   21
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 22 of 24 PageID 2366




 formatted and sorted by others is neither unusual nor disqualifying. Dr. Snail had others assist him

 in data analysis. Moreover, the data is the data and the trier of fact can judge the accuracy of the

 experts’ evaluation of that data.

        The bottom line is that, despite Visionworks’ attacks on certain details of his testimony,

 Dr. Burke’s fundamental opinions are straightforward and sound. They explain how Visionworks’

 BOGO-Free offer does not provide the buyer with a “free” second pair of glasses, but rather a pair

 priced at 40% above the price Visionworks regularly sells such glasses. Those opinions are based

 not only on Dr. Burke’s experience as an economist and the standard provided by the FTC, but

 also on the indisputable electronic sales data, the promotional calendars, and the transaction

 numbers, and they are supported by the testimony of Visionworks’ own witness. Dr. Burke’s

 testimony would assist the trier of fact in determining the true “regular” price of the Visionworks’

 eyeglasses and, therefore, it is admissible under Evidence Rule 702.


                                          CONCLUSION

        For the foregoing reasons, Visionworks’ motion to exclude the testimony of Dr. John Burke

 should be denied.

                                                   Respectfully submitted,
                                                   s/ Drew Legando
                                                   Drew Legando
                                                   Edward S. Jerse
                                                   MERRIMAN LEGANDO WILLIAMS & KLANG, LLC
                                                   1360 West 9th Street, Suite 200
                                                   Cleveland, Ohio 44113
                                                   T. (216) 522-9000
                                                   F. (216) 522-9007
                                                   E. drew@merrimanlegal.com
                                                      edjerse@merrimanlegal.com

                                                   Brian W. Warwick (0605573)
                                                   Janet R. Varnell (0071072)
                                                   VARNELL & WARWICK, P.A.

                                                 22
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 23 of 24 PageID 2367




                                       P.O. Box 1870
                                       Lady Lake, Florida 32158
                                       T. (352) 753-8600
                                       F. (352) 504-3301
                                       E. bwarwick@varnellandwarwick.com
                                          jvarnell@varnellandwarwick.com
                                       Counsel for Plaintiff




                                      23
Case 8:18-cv-00335-JSM-JSS Document 64 Filed 09/16/19 Page 24 of 24 PageID 2368




                                     PROOF OF SERVICE

        I hereby certify that a copy of this document was filed using the Court’s ECF system, which

 will send notification of such filing to all counsel of record on September 16, 2019, pursuant to

 Fed. R. Civ. P. 5(b)(2)(E).

                                                 Signed by,
                                                 s/ Drew Legando
                                                 Drew Legando




                                                24
